Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 04/28/2022 have been fully considered and are made of record.
	a. Claim 1 has been amended.
	b. Claim 11 has been added.

3.             Applicant's amendments to claim 1 and new claims are accepted because do not introduce new matter pursuant to MPEP 2163 because are supported by Fig. 12 and the original claims.

Reason for Allowance

4.	Claims 1-11 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claim 1 and overcome rejection. Applicant’s arguments filed on 04/28/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 04/08/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 5-7: 
As to claims 1-4 and 11 the present invention is direct to a semiconductor element comprising: Independent claim 1 identifies the uniquely distinct features of “wherein portions of the first and second external electrodes exposed from the first and second window serve as mounting pad areas”.
As to claims 5 and 8-10 the present invention is direct to a method for identifying a semiconductor element, comprising: Independent claim 5 identifies the uniquely distinct features of “in planar patterns of the first and second reference windows, the first and second reference intersections are located opposite sides of the first and second windows facing each other, and in two-fold rotational symmetry with respect to a center point of an area including the first and second reference external electrodes”.
As to claim 6 the present invention is direct to a method for identifying a plurality of semiconductor elements having different characteristics, the semiconductor elements each having a different diagonal length, which is a distance between first and second intersection points, each of the semiconductor elements including:  Independent claim 6 identifies the uniquely distinct features of “in planar patterns of the first and second windows, the first and second intersection points are located opposite sides of the first and second windows facing each other, and in two- fold rotational symmetry with respect to a center point of an area including the first and second external electrodes”.

As to claim 7 the present invention is direct to a method for identifying a plurality of semiconductor elements having different characteristics, the semiconductor elements each having a different diagonal length, which is a distance between first and second intersection points, each of the semiconductor elements including:   Independent claim 7 identifies the uniquely distinct features of “in planar patterns of the first and second windows, the first and second intersection points are located opposite sides of the first and second windows facing each other, and in two- fold rotational symmetry with respect to a center point of an area including the first and second external electrodes”.

The closest prior art, Imai et al. (Pub NO. US 2010/0045917 A1), Lhee et al. (Patent No. US 9,484,556 B2) teaches System and Method of Semiconductor Element, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867